Name: Commission Regulation (EEC) No 1723/93 of 30 June 1993 determining the prices and amounts fixed in the milk and milk products sector which are reduced as a result of the monetary realignments of September and November 1992, and January and May 1993
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  prices
 Date Published: nan

 1 . 7. 93 Official Journal of the European Communities No L 159/ 123 COMMISSION REGULATION (EEC) No 1723/93 of 30 June 1993 determining the prices and amounts fixed in the milk and milk products sector which are reduced as a result of the monetary realignments of September and November 1992, and January and May 1993 coefficient to the threshold price to be used for the products concerned for calculating the import levies ; whereas that coefficient should therefore not be applied to the adjustment amounts concerned ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments (2), as last amended by Regula ­ tion (EEC) No 1330/93 (3), and in particular Article 2 thereof, Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of agrimonetary arrange ­ ments laid down in Council Regulation (EEC) No 381 3/92 (4) establishes a link between the agrimone ­ tary arrangements applicable with effect from 1 January 1993 and those applying previously ; Whereas Regulation (EEC) No 3824/92 lays down the list of prices and amounts in the fruit and vegetables sector which are to be divided by the reducing coefficient of 1,013088, fixed by Commission Regulation (EEC) No 1331 /93 (^ with effect from the beginning of the 1993/94 marketing year, under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reductions in the prices and amounts are to be specified for each sector concerned and that the reduced prices and amounts are to be fixed ; Whereas the inclusion on the list set out in Part 8 of the Annex to Regulation (EEC) No 3824/92 of the amounts adjusting the threshold price for Group 1 1 products and referred to in Article 8 of Council Regulation (EEC) No 2915/79 as last amended by Regulation (EEC) No 3798/91 i7), would without justification cancel the reduction resulting from the application of the reduced Whereas the target price for milk and intervention prices for butter, skimmed-milk powder and Grano Padano and Parmigiano Reggiano cheeses are fixed for the 1993/94 marketing year by Council Regulation (EEC) No 1561 /93 (8); whereas the threshold prices for certain milk products are fixed by Council Regulation (EEC) No 1 562/93 (9); whereas the free-at-frontier values of certain cheeses imported from third countries are fixed by Commission Regulation (EEC) No 1767/82 ( 10), as last amended by Regulation (EEC) No 1317/93 ("); whereas the special levy on New Zealand butter is fixed in Article 3 of Council Regulation (EEC) No 3841 /92 (12) ; whereas the aid on skimmed milk processed into casein and caseinates is fixed by Commission Regulation (EEC) No 2921 /90 ( 13), as last amended by Regulation (EEC) No 140/93 (M) ; whereas the range for aid on skimmed-milk powder used as feed is fixed in Article 2a (3) of Council Regulation (EEC) No 986/68 ( 1S), as last amended by Regulation (EEC) No 1 1 15/89 ( 16); whereas the aid amounts for skimmed milk and skimmed-milk powder used as feed are fixed in Article la (3) of Commission Regulation (EEC) No 1 105/68 (17), as last amended by Regulation (EEC) No 2292/92 ( 18); whereas the aid permitting the purchase of butter at reduced prices by persons receiving social assistance is fixed by Commission Regulation (EEC) No 2990/82 (19), as last amended by Regulation (EEC) No 3654/92 (20) ; whereas the aid for milk producers in Portugal referred to in Article 2 of Council Regulation (EEC) No 739/93 (21 ) are fixed by Commission Regulation (EEC) No 1579/93 (22) ; whereas the aid amounts for human consumption of fresh milk products is fixed by Council Regulation (EEC) s) OJ No L 154, 25. 6. 1993 , p. 33 . ") OJ No L 154, 25 . 6. 1993, p. 34. "') OJ No L 196, 5 . 7. 1982, p. 1 . ") OJ No L 132, 29. 5. 1993, p. 78 . &gt; 2) OJ No L 390, 31 . 12. 1992, p. 1 . ") OJ No L 279, 11 . 10 . 1990, p. 22 . ") OJ No L 19, 28 . 1 . 1993 , p. 15. ,5) OJ No L 169, 18 . 7 . 1968, p. 4. I6) OJ No L 118, 29 . 4. 1989, p. 7. ,7) OJ No L 184, 29 . 7. 1968, p. 24. ' «) OJ No L 221 , 6 . 8 . 1992, p. 18 . ") OJ No L 314, 10 . 11 . 1982, p. 26 . 20) OJ No L 370, 19 . 12. 1992, p. 1 . 21 ) OJ No L 77, 31 . 3 . 1993, p. 4. 22 OJ No L 152, 24. 6 . 1993, p. 12. (') OJ No L 387, 31 . 12 . 1992, p. 1 . (2) OJ No L 387, 31 . 12. 1992, p . 29 . f3) OJ No L 132, 29 . 5 . 1993, p . 113 . (4) OJ No L 387, 31 . 12 . 1992, p . 22. 0 OJ No L 132, 29 . 5. 1993 , p . 114 . (6) OJ No L 329, 24. 12. 1979, p . 1 . 0 OJ No L 357, 28 . 12 . 1991 , p . 3 . No L 159/124 Official Journal of the European Communities 1 . 7 . 93 products sector which are reduced as provided for in Article 2 of Regulation (EEC) No 3824/92 are as set out in the Annex hereto. No 3763/91 ('), as amended by Regulation (EEC) No 3714/92 (2), and by Commission Regulation (EEC) No 2234/92 (3) and (EEC) No 2235/92 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The prices and amounts fixed in ecus and applicable from the 1993/94 marketing year in the milk and milk Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . (2) OJ No L 378, 23 . 12 . 1992, p . 23 . (3) OJ No L 218 , 31 . 7. 1992, p. 102. (4) OJ No L 218, 31 . 7 . 1992, p. 105. 1 . 7. 93 Official Journal of the European Communities No L 159/ 125 ANNEX (ECU/100 kg) Price/amount following c  i * application of coefficientDescription of price/amount of 1,013088 and applicable for the marketing year 1993/94 1994/95 1 . Target price milk 26,06 25,79 2. Intervention prices for :  butter 280,33 274,55  skimmed-milk powder 170,20 170,20  Grana padano cheese :  30 to 60 days old 367,24 365,06  six months old or more 456,53 454,23  Parmigiano Reggiano cheese : six months old or more 504,76 502,46 1993/94 3. Threshold prices : product Group 1 56,13 product Group 2 191,20 product Group 3 262,03 product Group 4 98,06 product Group 5 128,90 product Group 6 314,56 product Group 7 371,16 product Group 8 310,51 product Group 9 584,66 product Group 10 335,24 product Group 11 309,19 product Group 12 93,04 4. Free-frontier values for certain cheeses , as indicated in Annex I to Regu ­ lation (EEC) No 1767/82 : under (c) :  first indent : first amount 338,39  first indent : second amount 362,22  second indent : first amount 362,22  second indent : second amount 386,05 Under (d) :  first indent 362,22  second indent 386,05  third indent 419,40 under (g) :  first indent 274,60  second indent 292,46  third indent 304,38 under (j) : 239,45 5. Special levy on New Zealand butter (Article 3 of Regulation (EEC) No 2967/89) 33,84 6. Aid on skimmed milk processed into casein or caseinates (Article 2 ( 1 ) of Regulation (EEC) No 3841 /92) 6,22 7. Aid range for skimmed-milk powder (Article 2a (3) of Regulation (EEC) No 986/68) 49,27 to 78,83 No L 159/ 126 Official Journal of the European Communities 1 . 7 . 93 (ECU/100 kg) Price/amount following Description of price/amount of ^013088 and applicable for the marketing year 1993/94 8 . Aid on skimmed-milk powder (Regulation (EEC) No 1105/68) 47,97 Aid on skimmed milk (Regulation (EEC) No 1634/85) 4,80 Aid on skimmed-milk powder (Regulation (EEC) No 1634/85) 59,22 9 . Butter purchase aid (Regulation (EEC) No 2990/82) 138,19 0 . Aid for milk producers in Portugal referred to in Article 1 ( 1 ) of Regula ­ tion (EEC) No 0000/93 :  the 1993/94 marketing year 2,056  the 1994/95 marketing year 1,645  the 1995/96 marketing year 1,234  the 1996/97 marketing year 0,822  the 1997/98 marketing year 0,412 1 . Aid for human consumption of fresh milk products referred to in :  Article 6 of Regulation (EEC) No 2763/91 4,96  Article 1 (2) of Regulation (EEC) No 2234/92 6,91  Article 1 (2) of Regulation (EEC) No 2235/92 6,91